                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

ERIKA BORTOLOTTI,

      Plaintiff,
v.                                                 Case No. 8:19-cv-1072-T-24AAS

GRACEPOINT, ST. JOESPH’S
HOSPITAL, INC, PAMELA
TROUTMAN, individually, and
AGENCY FOR COMMUNITY
TREATMENT SERVICES, INC.,

      Defendant,
____________________________________/

                                       ORDER

      Erika Bortolotti seeks to compel entry to land for inspection of Gracepoint and

Agency for Community Treatment Services, Inc. (ACTS). (Doc. 68). Gracepoint and

ACTS oppose this motion. (Docs. 77, 79).

I.    BACKGROUND

      On May 5, 2017, Ms. Bortolotti met with a friend to celebrate Cinco de Mayo.

(Doc. 68, p. 1). Because of Ms. Bortolotti’s behavior from that night, law enforcement

took Ms. Bortolotti into custody under the Marchman Act. (Doc. 77, p. 1). First, Ms.

Bortolotti received emergency medical treatment at St. Joseph’s Hospital. (Id. at pp.

1–2). Ms. Bortolotti was then transported to Gracepoint, who operates a Central

Receiving Facility that “serves as the central intake for the assessment and referral

of adults suffering from . . . substance abuse crises.” (Doc. 79, p. 1). Then, Gracepoint

                                           1
assessed Ms. Bortolotti and then transferred her to ACTS for stabilization and

further assessment. (Id. at p. 2; see also Doc. 77, p. 2). Ms. Bortolotti was committed

for 72 hours as the Marchman Act prescribes. (Doc. 79, p. 2).

      Ms. Bortolotti now sues St. Joseph’s Hospital, ACTS, Gracepoint, and Pamela

Troutman for claims under Florida common law from a 2017 Marchman Act

involuntary commitment. (Doc. 1). As to Gracepoint, only Ms. Bortolotti’s Florida

common law causes of actions for false imprisonment and assault and battery

survived Gracepoint’s motion to dismiss. (Doc. 40, pp. 20–22). The same common

law causes of actions for false imprisonment and assault and battery survived ACTS’

motion to dismiss. (Id. at pp. 17–20).

      On January 10, 2020, Ms. Bortolotti emailed Gracepoint and ACTS requesting

an inspection of each facility where Ms. Bortolotti was held and to take “photographs

to document the conditions under which [Ms. Bortolotti] was housed while at their

facilities.” (Doc. 70, ¶ 1). Ms. Bortolotti provided dates for the inspection and that

no photos would be taken of the current patients and the inspection would take about

thirty minutes. (Id.). Both Gracepoint and ACTS opposed Ms. Bortolotti’s request

based on lack of relevancy and concern over the current patients. (Id. at ¶¶ 3, 5). On

January 17, 2020, Ms. Bortolotti sought to compel entry to land for inspection (Doc.

59), which the court denied without prejudice because Ms. Bortolotti failed to comply

with the Local Rules (Doc. 60). Ms. Bortolotti renews her motion to compel entry to

land for inspection of Gracepoint and ACTS facilities. (Doc. 65).

                                          2
II.    LEGAL ARGUMENTS

       Ms. Bortolotti argues the inspection of ACTS and Gracepoint are essential for

the jury to understand the circumstances and conditions she was exposed to during

her involuntary commitment in 2017. (Doc. 65, pp. 3–4). Ms. Bortolotti asserts the

request is relevant to her claims and the defendants’ defenses. (Id. at p. 4). Ms.

Bortolotti argues the inspections will enable her to determine whether the location

and conditions comply with the right to individual dignity under Florida Statute §

397.501(1). (Id.). Ms. Bortolotti argue her requests “fall squarely within the kind of

inspections that are permitted under Rule 34.” (Id.). Ms. Bortolotti asserts the

Gracepoint and ACTS have control over the locations to permit the inspection. (Id.

at p. 5).

       ACTS argue the requested discovery is irrelevant because the proposed

photographs would be taken three years after the incident and Ms. Bortolotti has not

asked whether the conditions or food served now are the same or like the conditions

or food served in 2017. (Doc. 77, p. 3). ACTS assert if the discovery were relevant,

the burden of the inspection, which would disrupt the treatment and invade the

privacy of the current patients, greatly outweighs any de minimis benefit Ms.

Bortolotti would get. (Id. at pp. 3–4). ACTS argue the legal authority cited by Ms.

Bortolotti contradicts her position and shows a high standard required for inspection

she cannot meet. (Id. at p. 5). ACTS assert Ms. Bortolotti’s benefit, either negligible

or nonexistent, is significantly outweighed by the potential injury to the patients

                                          3
whose identity will be revealed in violation of state and federal statutes and the

Florida constitution. (Id. at pp. 6–7).

       Gracepoint argues Ms. Bortolotti’s request to inspect the facility is not relevant

to any claims or defenses asserted here. (Doc. 79, p. 4). Gracepoint asserts the

inspection of the facility does not affect Ms. Bortolotti’s remaining claims, false

imprisonment and assault and battery, which are not based on Gracepoint’s

conditions or measurements. (Id. at pp. 4–5). Gracepoint argues Ms. Bortolotti’s

request disrupts the patients seeking treatment and Ms. Bortolotti has not sought

other less intrusive means such as asking for blueprints of the facility, photographs

taken by Gracepoint, or deposing employees on the issues Ms. Bortolotti identifies as

why the inspection is necessary. (Id.). Gracepoint asserts the suggestion that the

patients be removed from treatment and shuffled to another space is not plausible,

much less a thoughtful, suggestion. (Id.).

III.   LEGAL STANDARD

       Requests for entry on land are governed by Rule 34 of the Federal Rules of

Civil Procedure, which states:

       [a] party may serve on any other party a request within the scope of Rule
       26(b) . . . to permit entry onto designated land or other property
       possessed or controlled by the responding party, so that the requesting
       party may inspect, measure, survey, photograph, test, or sample the
       property or any designated object or operation on it.

Fed. R. Civ. P. 34(a)(2). Additionally, the request: “(A) must describe with reasonable

particularity each item or category of items to be inspected; (B) must specify a

                                             4
reasonable time, place, and manner for the inspection and for performing the related

acts; and (C) may specify the form or forms in which electronically stored information

is to be produced.” Fed. R. Civ. P. 34(b)(1). “As contemplated by Rule 34, the scope

of permissible inspections is governed by Rule 26(b) of the Federal Rules of Civil

Procedure.” Powers v. Hartford Ins. Co. of the Mw., No. 8:10–cv–1279–T–AEP, 2010

WL 11508159, at *1 (M.D. Fla. Nov. 2, 2010).

      Rule 26 requires discovery be “relevant to any party’s claims or defense and

proportional to the needs of the case, . . . and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Discovery

must be proportional to the needs of the case, and the courts are guided by the non-

exclusive list in Rule 26(b)(1).1 “‘Any application of the proportionality factors must

start with the actual claims and defenses in the case, and a consideration of how and

to what degree the requested discovery bears on those claims and defenses.’” Digital

Assurance Certification, LLC v. Pendolino, No. 6:17–cv–72–Orl–41TBS, 2017 WL

4342316, at *9 (M.D. Fla. Sept. 29, 2017) (quoting Witt v. GC Servs. Ltd. P’ship, 307

F.R.D. 554, 569 (D. Colo. 2014)).




1 The court considers these factors: “the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant information,
the parties’ resources, the importance of the discovery in resolving the issues.” Fed.
R. Civ. P. 26(b)(1).

                                           5
IV.   ANALYSIS

      Ms. Bortolotti cites two cases2 in which a court allowed the inspection of a

treatment facility. (Doc. 65, p. 4). In the first case, New York State Ass’n for Retarded

Children Inc. v. Carey, the court allowed the inspection of a facility for a follow up

assessment after the court had found the conditions to be grossly unsanitary and

unsafe. 706 F.2d 956, 961 (2d Cir. 1983). The conditions of the facility were central

to the claims, specifically alleged inhuman conditions that violated the constitutional

rights of the patients. Id. at 958. In the second case, Morales v. Turman, the court

allowed the qualified experts—not attorneys—to do an observational study in the

facility to understand the conditions of confinement. 59 F.R.D. 157, 158 (E.D. Tex.

1972). The court found the inspection would be minimal as the experts would live as

patients in the facility and the claims focused on the children’s alleged constitutional

violations because of confinement in this facility. Id. at 159. These two cases show

significant consideration given to inspection of treatment facilities.

      Ms. Bortolotti’s request to inspect the Gracepoint and ACTS facilities is not

relevant to her remaining claims.       Ms. Bortolotti’s remaining claims include a

challenge to the constitutionality of the Marchman Act, false imprisonment, 3 and


2Ms. Bortolotti also cites a third case, Welzel v. Bernstein, 233 F.R.D 185 (D.D.C
2005), but the request for inspection was of an office, not a treatment facility, and
the inspection of the office in that case was directly relevant to the claims.

3The “elements of a cause of action for false imprisonment include: (1) the unlawful
detention and deprivation of liberty of a person; (2) against that person's will; (3)
without legal authority or ‘color of authority’; and (4) which is unreasonable and
                                           6
assault and battery.4 (Doc. 40, pp. 17–21). The conditions of Gracepoint and ACTS

are not relevant to her common law claims. The conditions of the facility and food

she was served are not relevant to Ms. Bortolotti’s challenge to the constitutionality

of the Marchman Act because Ms. Bortolotti is not challenging whether she was

treated with individual dignity as required by the statute but instead challenges the

whole Marchman Act as unconstitutional.

      The burden of Ms. Bortolotti’s discovery request outweighs its likely benefit.

See Fed. R. Civ. P. 26(b)(1). Ms. Bortolotti seeks to disrupt the daily life of the

patients at these facilities seeking assistance for mental health or substance abuse

issues so her attorney may photograph the facilities three years after the events at

issue. Instead, Ms. Bortolotti could use her own testimony to describe the facility for

the jury based on her personal knowledge. Disrupting the routine of the patients

puts an enormous burden on the defendants and also implicates many privacy laws

in exchange for what little (if any) benefit the inspection has to Ms. Bortolotti’s case.




unwarranted under the circumstances.” Mathis v. Coats, 24 So. 3d 1284, 1289-1290
(Fla. 2d DCA 2010)(quoting Montejo v. Martin Mem’l Med. Ctr., Inc., 935 So. 2d 1266,
1268 (Fla. 4th DCA 2006) (internal citations omitted)).

4 Under Florida law, assault is “an intentional, unlawful offer of corporal injury to
another by force, or exertion of force directed toward another under such
circumstances as to create a reasonable fear of imminent peril,” and battery is “the
intentional infliction of a harmful or offensive contact upon the person of another.”
Cutino v. Untch, 79 F. Supp. 3d 1305, 1315 (S.D. Fla. 2015) (internal citations
omitted).
                                            7
V.    CONCLUSION

      Because Ms. Bortolotti’s request to inspect Gracepoint and ACTS facilities

seeks discovery that is not relevant and the burden on Gracepoint and ACTS

outweighs any likely benefit to Ms. Bortolotti, the motion to compel entry to land for

inspection (Doc. 68) is DENIED.

      ORDERED in Tampa, Florida on February 26, 2020.




                                          8
